Citation Nr: 0725940	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  07-01 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses for medical care received at Takoma 
Adventist Hospital on February 13, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The appellant is a veteran who reportedly had active duty 
service from April 1967 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Medical Center (MC) (the Agency or Original 
Jurisdiction (AOJ)) in Mountain Home, Tennessee that denied 
payment of medical expenses.  A Board hearing was held before 
the undersigned in June 2007.  A transcript of this hearing 
is of record.

The appeal is REMANDED to the AOJ.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran is seeking payment for private medical care 
rendered on February 13, 2006 at Takoma Adventist Hospital.  
The AOJ denied the veteran's claim on the bases that the 
treatment required was not emergent and VA facilities were 
feasibly available to provide care.  

The private hospital records indicated that the veteran 
arrived at the hospital by ambulance.  The veteran also 
testified that he was unconscious when the ambulance arrived 
at this home.  However, the ambulance report is not of 
record.  (This fact was also noted in a September 2006 report 
completed by a VAMC Chief of Staff.)  The Board finds that 
the AOJ should attempt to obtain the February 13, 2006 
ambulance report, after obtaining the necessary releases from 
the veteran. 



Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain the veteran's 
claims file (if any) and associate it 
with the file established specifically 
for this claim, then review the files and 
ensure that all VCAA notice obligations 
are satisfied in.  In particular, the AOJ 
should ensure that the veteran is advised 
specifically of all the requirements that 
must be satisfied to establish 
entitlement to the benefit sought, what 
the evidence shows, of his and VA's 
respective responsibilities in claims 
development, and to provide any evidence 
in his possession that pertains to his 
claim.

2.  Appropriate action should be taken to 
obtain the February 13, 2006 ambulance 
report.  If this record is not available, 
it should be clearly stated in the file.

3.  Then, the AOJ should complete any 
further development deemed necessary, to 
include VA medical review for the purpose 
of ascertaining whether the veteran's 
treatment on February 13, 2006 was for 
emergent or nonemergent care, and whether 
VA facilities were feasibly available.

4.  Thereafter, the AOJ should review the 
matter on appeal.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



